         Case 1:20-cv-11283-ADB Document 104 Filed 07/13/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF MASSACHUSETTS


 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                        Plaintiffs,
                                                        Civil Action No. 1:20-cv-11283-ADB
         v.

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                        Defendants.


                               DECLARATION OF STUDENT #3

       I, Student #3, hereby state under the penalty of perjury that the following statements are

true and accurate to the best of my knowledge:

       1.      I am a rising second-year student at Harvard Law School. I am not revealing my

name or certain facts that may reveal my identity due to fears that, based on my participation in

this litigation or information disclosed in this declaration, I could face retaliation from

immigration authorities or harm in my home country or elsewhere.

       2.      I am from India-Administered Kashmir (“Kashmir”), and I hold an F-1 visa that

authorizes me to study in the United States.
           Case 1:20-cv-11283-ADB Document 104 Filed 07/13/20 Page 2 of 4



       3.      I lived in Kashmir until I was 15 years old, when violent civil unrest broke out.

Because my parents were concerned for my safety, they sent me to boarding school in New

Delhi to complete high school. After graduating from boarding school, I took a gap year in

Kashmir before attending college in New York. I graduated college in 2017, worked for one

year in New York and one year in New Delhi, and then began law school at Harvard Law School

in 2019.

       4.      In August 2019, the Indian government stripped Kashmir of its autonomy, shut

off its Internet and telecom services, and imposed a strict curfew. I could not communicate with

my parents for nearly half of a year until the Indian government restored limited 2G Internet

access and telecom services in January 2020.

       5.      When Harvard announced in March 2020 that coursework would be online for the

remainder of the semester due to the COVID-19 pandemic, I stayed in the United States because

of, among other factors, the many challenges of completing my coursework from Kashmir.

Since the semester ended, I have been interning remotely with a nonprofit legal organization

dedicated to combatting human rights abuses.

       6.      Under the COVID-19 and Fall 2020 directive issued by United States

Immigration and Customs Enforcement on July 6, 2020, I will not be able to stay in the United

States past the summer because Harvard Law School will offer only remote instruction during

the fall semester. If I am required to depart the United States, I will have to suspend my studies

at Harvard. I will likely have to return to India, where it will be very difficult, if not impossible

to continue law school.

       7.      If I return to my parents’ home in Kashmir, I will not have consistent access to

Internet that can support high-quality video conference calls. Although the Indian government

                                                  2
         Case 1:20-cv-11283-ADB Document 104 Filed 07/13/20 Page 3 of 4



restored limited access to 2G networks in January, 2G Internet handles video streaming very

poorly. I have frequently experienced technical difficulties communicating with my parents via

video over the Internet. And, considering the continuing civil unrest, the Indian government,

which directly administers Kashmir as a Union territory, could easily again cut off all Internet

access to the region.

       8.      Additionally, there is a nine-and-a-half-hour time difference between Cambridge

and my parents’ home in Kashmir, which would require me to keep a difficult schedule in order

to attend classes and interact virtually with my classmates, professors, and mentors. That

schedule would be further complicated by the Indian government’s continued lockdown order,

which limits movement inside Kashmir.

       9.      In order to return to Kashmir, I will have to pass through multiple airports and

airplanes, increasing my risk of exposure to COVID-19. Both of my parents are immuno-

compromised, so I will be forced to isolate myself for COVID-19’s incubation period before

returning to my parents’ home.

       10.     It is not feasible for me to live in a different region of India that has more reliable,

higher quality Internet access. If I did, I would need to work to support myself, but could not do

so while at the same time participating in classes given the nine-and-a-half hour time difference

between India and Massachusetts.

       11.     Taking a leave of absence next year would effectively end my studies at Harvard

Law School. Interest on my loans would accumulate, and I would have to repay my visa fees.

My parents cannot assist me financially because they are retired. I therefore could not afford to

return to Harvard.




                                                  3
         Case 1:20-cv-11283-ADB Document 104 Filed 07/13/20 Page 4 of 4



       12.     The only way that I will be able to continue my studies and ensure I have a secure

place to live is by remaining in the United States for the duration of my coursework.


       I declare under penalty of perjury that the foregoing is true and correct.

Executed on this day, July 13, 2020
                                              /s/ Student #3         .
                                              Student #3




                                                 4
